DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pfarr, Jr (US 4,154,430; hereinafter Pfarr) in view of Pettersson (US 4,023,882).
Regarding claim 1, Pfarr discloses a combination of an earth connector (26 Fig. 2 of Pfarr) and a fence panel (14 Fig. 1 of Pfarr) having a plurality of metallic rods (24 in Fig. 3 of Pfarr points towards the metal cores of the helix wires 34 and 64 in Fig. 3 of Pfarr, indicating the plurality of rods are metallic, see Col. 4 ¶ 2 of Pfarr) which are interconnected in a mesh configuration (the fence panel is a chain link fabric, Col. 1 ¶ 2 of Pfarr, which has a mesh configuration), wherein the plurality of metallic rods have a protective coating (Col. 1 ¶ 1 of Pfarr describes the chain link fabric coated in plastic), the earth connector comprising:
at least one conductive member (26 Fig. 2 of Pfarr), and
at least one fastener (see Annotated Fig. 1 below) which is fixed to and which is in electrical contact with the conductive member and which is configured to be electrically connected to at least one earthing conductor (44 Fig. 2 of Pfarr).

    PNG
    media_image1.png
    563
    776
    media_image1.png
    Greyscale

Annotated Figure 1
	Pfarr does not teach that the earth connector comprises at least one conductive member in direct electrical contact with at least two of the metallic rods, wherein the conductive member is cup-shaped with a base and a side wall having a chisel-shaped rim or edge that penetrates the protective coating on the two metallic rods, bringing the conductive member into direct electrical contact with the two metallic rods.
	Pettersson does teach of an earth connector comprising at least one conductive member (5 in Fig. 7 of Pettersson) that is cup shaped (wherein the edge, 17 Fig. 8 of Pettersson, forms a cup shape on the connectors surface) with a base (see Annotated Fig. 2 below) and a side wall (see Annotated Fig. 2) having a chisel-shaped rim or edge (17 Fig. 8 of Pettersson) which can be attached to metal structural members (Col 1 ¶ 4 of Pettersson).

    PNG
    media_image2.png
    145
    410
    media_image2.png
    Greyscale

Annotated Figure 2
	It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pfarr as taught by Pettersson, to use the grounding means of the connector of Pettersson on the fence of Pfarr, as a simple substitution of one well known grounding means for another, to yield the predictable result of providing a metallic structural member, i.e. a fence, with a means to ground any electrical charge that may build up on the metallic structural device. By simply replacing the earth connector of Pfarr with the earth connector of Pettersson, this would allow for the conductive member of Pettersson to come into direct electrical contact with at least two of the metallic rods, since the edge of the Pettersson’s conductive member would penetrate the protective coating on the metallic rods of Pfarr. Further, the earth connector of Pettersson would be connected to the ground stake (44 Fig. 2 of Pfarr) via the wire (42 Fig. 2 of Pfarr), completing the bonding of the fence of Pfarr.
Regarding claim 2, Pfarr as previously modified by Pettersson discloses wherein at least one conductive member (5 Fig. 7 of Pettersson) is welded or clamped to the panel (the conductive member would be clamped to the panel via the screw fastener 8 and nut 24 as shown in Fig. 8 of Pettersson).
Regarding claim 4, Pfarr as previously modified by Pettersson discloses wherein the combination further comprises a stud (8 Fig. 8 of Pettersson) which projects through or from the  
Regarding claim 8, Pfarr discloses a fence (a fence can be seen in Fig. 1 of Pfarr) comprising:
at least two spaced apart fence posts (16 Fig. 1 of Pfarr),
a fence panel (14 Fig. 1 of Pfarr) which is fixed to the fence posts (this can be seen in Fig. 1 of Pfarr), the fence panel including a plurality of metallic rods in a mesh configuration (24 in Fig. 3 of Pfarr points towards the metal cores of the helix wires 34 and 64 in Fig. 3 of Pfarr, indicating the plurality of rods are metallic, see Col. 4 ¶ 2 of Pfarr; the fence panel is a chain link fabric, Col. 1 ¶ 2 of Pfarr, which has a mesh configuration) which are coated with a protective material (Col. 1 ¶ 1 of Pfarr describes the chain link fabric coated in plastic),
an earth connector (26 Fig. 2 of Pfarr),
an earthing element in the ground (44 Fig. 2 of Pfarr), and
an earth strap (42 Fig. 2 of Pfarr) connecting the earth connector to the earthing element (this can be seen in Fig. 2 of Pfarr).
	Pfarr does not teach that the earth connector comprises at least one conductive member in direct electrical contact with at least two of the metallic rods, wherein the conductive member is cup-shaped with a base and a side wall having a chisel-shaped rim or edge that penetrates the protective coating on the two metallic rods, bringing the conductive member into direct electrical contact with the two metallic rods.
	Pettersson does teach of an earth connector having a cup-shaped conductive member (5 in Fig. 7 of Pettersson; wherein the edge, 17 Fig. 8 of Pettersson, forms a cup shape on the connectors surface) with a base (see Annotated Fig. 2) and a side wall (see Annotated Fig. 2) 
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pfarr as taught by Pettersson, to use the grounding means of the connector of Pettersson on the fence of Pfarr, as a simple substitution of one well known grounding means for another, to yield the predictable result of providing a metallic structural member, i.e. a fence, with a means to ground any electrical charge that may build up on the metallic structural device. By simply replacing the earth connector of Pfarr with the earth connector of Pettersson, this would allow for the cup-shaped conductive member of Pettersson to come into direct electrical contact with at least two of the metallic rods, since the edge of the Pettersson’s conductive member would penetrate the protective coating on the metallic rods of Pfarr. Further, the earth connector of Pettersson would be connected to the earthing element via the earth strap, completing the bonding of the fence of Pfarr.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pfarr in view of Pettersson as applied to claims 1 and 8, further in view of Schluter (US 8,070,404).
Regarding claim 3, the combination of Pfarr and Pettersson does not disclose that there are first and second conductive members on opposed sides of the fence panel, where the conductive members are fixed to the fence panel and to each other.
	Schluter teaches of a bonding fastener used for electrical grounding that has two conductive members (22 Fig. 8 of Schluter), wherein the spikes (26 Fig. 8 of Schluter) of the conductive members are made from a high strength electrically conductive material (see Col. 3 lines 41-46 of Schluter) and are used to penetrate through a painted surface and into a base metal 
	It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Pfarr and Pettersson with the teaching of Schluter, where two conductive members are on opposed sides of a metal structural member, by simply duplicating the conductive member (5 Fig. 7 of Pettersson) of the combination of Pfarr and Pettersson, to yield the predictable result of  providing a more secure electrical connection of the conductive members with the metallic rods of the fence panel. By duplicating the conductive member and arranging each member so that each member is on opposed respective sides of the fence panel, and having the edge of each member face the protective coating of the metallic rods, this would allow for the two conductive members to be fixed to the fence panel by way of the screw and nut fastener, establishing a direct electrical connection of the members to the rods through the penetration of the protective coating by way of the edges of the members when the members are clamped to the panel via the screw and nut fastener, and for the members to be fixed to each other by way of the fastener. 
Regarding claim 10, the fence of Pfarr and Pettersson does not disclose that there are first and second conductive members on opposed sides of the fence panel, where the conductive members are clamped to the fence panel and to each other.
	Schluter teaches of a bonding fastener used for electrical grounding that has two conductive members (22 Fig. 8 of Schluter), wherein the spikes (26 Fig. 8 of Schluter) of the conductive members are made from a high strength electrically conductive material (see Col. 3 lines 41-46 of Schluter) and are used to penetrate through a painted surface and into a base metal 
	It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Pfarr and Pettersson with the teaching of Schluter where two conductive members on opposed sides of a metal structural member, by simply duplicating the conductive member (5 Fig. 7 of Pettersson) of the combination of Pfarr and Pettersson, to yield the predictable result of  providing a more secure electrical connection of the conductive members with the metallic rods of the fence panel. By duplicating the conductive member and arranging each member so that each member is on opposed respective sides of the fence panel, and having the edge of each member face the protective coating of the metallic rods, this would allow for the two conductive members to be clamped to the fence panel by way of the screw and nut fastener, establishing a direct electrical connection of the members to the rods through the penetration of the protective coating by way of the edges of the members when the members are clamped to the panel via the screw and nut fastener, and for the members to be fixed to each other by way of the fastener. 
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pfarr in view of Petterson as applied to claims 1 and 8, further in view of Cluff (US 4,723,761).
Regarding claim 7, the combination of Pfarr and Pettersson does not disclose that the conductive member is in electrical engagement with metallic cladding applied to the fence panel.
Cluff teaches a chain link fence (10 Fig. 1 of Cluff) comprising metallic cladding (16 Fig. 1 of Cluff; Col. 1 ¶ 13 of Cluff mentions the cladding may be made of metal).
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Pfarr and Pettersson, as 
Regarding claim 11, the fence of Pfarr and Pettersson does not disclose there is metallic cladding which is fixed to the fence panel and wherein the earth connector is electrically connected to the cladding.
Cluff teaches a chain link fence (10 Fig. 1 of Cluff) comprising metallic cladding (16 Fig. 1 of Cluff; Col. 1 ¶ 13 of Cluff mentions the cladding may be made of metal).
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the fence of Pfarr and Pettersson, as taught by Cluff, to insert the cladding of Cluff’s fence into the fence panel of Pfarr and Pettersson. Doing so would allow for a desired decorative look, as well as decrease visibility through the fence, thus, increasing the privacy and security provided by the combination of the fence and the earth connector. By weaving the cladding of Cluff’s fence into the panel of Pfarr, this would allow for the cladding to be fixed within the fence panel and come into electrical engagement with the top of the conductive member of the earth connector, which would allow for dissipation of any static charge that may build up on the cladding.
Response to Arguments
Applicant’s amendments filed February 8th, 2021 overcome the previous claim objections and rejections under 35 U.S.C. 112 (b). The Examiner also makes notes that claims 5, 6, and 9 have been canceled.
Regarding the rejections under 35 U.S.C. 102(a)(1) and 103, the Applicant argues that the electrical connector of Pettersson is restricted in its ability to come into electrical contact with the rod of a fence that is coated with a protective material. The Applicant makes the argument that the sealing element, which abuts the face of Pettersson’s connector element restricts the ability of the edge of the conductive member to penetrate the protective coating, and that if the protective coating is too thick, electrical contact will not be made.
The Examiner makes note that the exact size and depth of penetration of the edge of Pettersson is not expressly disclosed, however, the Examiner respectfully disagrees with the Applicant on the notion of the ability of Pettersson’s electrical connector to penetrate the protective coating on the fence rods. The Examiner would like to point out that the Applicant’s claimed invention does not claim nor disclose within the specification the thickness of the protective coating of the fence rods or the size of the penetrative edge. Simply, the Applicant only claimed that the edge of the conductive member penetrates a protective coating on the rods of the fence panel. The Examiner holds their stance that the electrical connector of Pettersson would still have the capability to penetrate a protective coating on a fence rod, even if the protective coating is thicker than, say a single coat of paint, as the penetrative edge of the electrical connector of Pettersson is not limited in size. Simply creating an edge large enough in size of the electrical connector Pettersson to penetrate a thicker protective coating would be recognized as being within the level of ordinary skill in the art, as it would be an obvious matter In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678